Citation Nr: 0628832	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1975 to April 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1998 and later 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).   


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has any disabling residuals of a right foot injury.

2.  The degenerative joint disease of the cervical spine does 
not result in limitation of motion which is more than slight 
in degree, and the combined range of motion of the cervical 
spine is greater than 170 degrees.  


CONCLUSIONS OF LAW

1.  Disabling residuals of a right foot injury were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for an initial disability rating higher than 
10 percent for degenerative joint disease of the cervical 
spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5287, 5290 
(2003), effective prior to September 26, 2003; 68 Fed. Reg. 
51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005), 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2002, July 2002, November 2002, August 2003 
and May 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the May 2004 letter specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The Board also notes 
that in May 2006 additional notice was provided regarding 
potential ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For A Right Foot 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran reported during a hearing held at the RO in June 
1999 that he sustained an injury to his right foot during 
service which caused it to swell up.  He further stated that 
whenever he bumped it or went running, it hurt.  He also 
reported that it bothered him when he stood for long periods 
of time.  He said that he treated the problem with Motrin.  

The veteran's service medical records show that he was 
treated for right foot problems during service.  He 
reportedly incurred injuries to the right foot while playing 
sports.  X-rays of the right foot were taken in June 1980 for 
signs that suggested a fracture of the 5th metatarsal.  The 
X-ray revealed a questionable avulsion type fracture, 
incomplete, of the proximal styloid of the fifth metatarsal.  
Subsequent X-rays in August 1980 were negative for 
abnormality.  In August 1996, the veteran was seen for 
complaints of right foot pain and right 1st metatarsal pain.  
The assessment was chronic right ankle ligament shortening 
secondary to possible osteoarthritis and right 1st metatarsal 
chronic thickening secondary to possible osteoarthritis and 
history of trauma.  The report of a March 1997 retirement 
examination noted a history of torn ligaments of the right 
foot, no sequelae.  

Significantly, however, the preponderance of the evidence 
from after service shows no disabling residuals.  The report 
of a VA examination conducted in September 1998 shows that 
the veteran reported right foot problems, but the examiner 
diagnosed the veteran as having normal feet.  

The report of an examination of the veteran's feet conducted 
by the VA in July 2003 reflects that following examination 
the only disorder of the feet which was noted was a mild 
fungal infection (athlete's foot).  No joint or orthopedic 
problem was diagnosed.  

The report of a joints examination conducted by the VA in 
September 2004 shows that physical examination revealed that 
the small joints of the right foot appeared to be functioning 
normally.  There was no tenderness, no swelling, and no other 
obvious or visible evidence of pathology in the foot.  The 
examiner concluded that "In my opinion, there is no 
diagnosed disability of the right foot..."

The report of an examination of the veteran's feet conducted 
by the VA in February 2006 shows that the examiner reviewed 
the veteran's full history, including his service medical 
records.  After performing a physical examination, the 
examiner made the following comments:

An opinion is requested, to include the current 
nature and severity of his chronic right foot 
disability.  I am unable to find any evidence of 
disability of the right foot.  The very mild 
degenerative changes noted in the first 
metatarsophalangeal joint do not appear to be 
connected to his service-connected proximal fifth 
metatarsal injury.  I see no evidence of chronic 
disability resulting from the fracture of the 
proximal end of the fifth metatarsal.  The x-rays 
of the foot in that area also are entirely normal.  

In summary, the VA examinations and have repeatedly been 
negative for any objective physical findings of a disability 
associated with the right foot.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that service connection for a right foot 
disability is not warranted.




II.  Entitlement To An Initial Disability Higher Than 10 
Percent Rating For Degenerative Joint Disease Of The Cervical 
Spine.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (2): (See 
also Plate V.)
 
The Board has considered the full history of the disorder.  
Service medical records dated in October 1985 reflect that 
the veteran complained of neck pain.  A record dated in April 
1986 reflects a diagnosis of a chronic neck strain.  Upon 
separation from service in April 1997, the veteran requested 
disability compensation for a neck disorder.  A VA radiology 
report dated in September 1988 shows that an X-ray of the 
veteran's cervical spine was interpreted as evidence of 
degenerative disc disease involving C4-5, C5-6, and C6-7.  On 
VA examination conducted in September 1998, the diagnosis was 
degenerative joint disease, cervical spine, with no loss of 
function due to pain.  Subsequently, in a rating decision f 
December 1998, the RO granted service connection for 
degenerative joint disease of the cervical spine, and 
assigned an initial disability rating of 10 percent under 
Diagnostic Code 5290.  The veteran disagreed with that 
rating, and subsequently perfected this appeal.

The pertinent evidence includes numerous VA medical treatment 
records, VA examination reports, and testimony given by the 
veteran during a hearing held at the RO in June 1999.  He 
testified that during service he developed a problem with his 
neck that prevented him from looking over his right shoulder.  
He said that the disorder bothered him at work, and he had to 
continuously rotate his neck because of the symptoms.  

The Board finds, however, that the medical evidence which is 
of record shows that the degenerative joint disease of the 
cervical spine does not result in limitation of motion which 
is more than slight in degree.  Nor does the disorder result 
in the combined range of motion of the cervical spine not 
greater than 170 degrees.  Such findings are not noted in 
any of the medical evidence.  For example, on VA spine 
examination in September 1998 it was reported that on range 
of motion testing there was flexion to the right of 50 
degrees, flexion to the left of 52 degrees, forward flexion 
to 44 degrees and backward extension to 61 degrees.  Although 
rotation was not reported, the Board notes that the other 
ranges of motion add up to more than 170 degrees even without 
the addition of any findings for rotation.  The report of a 
spine examination conducted in March 2002 reflects that the 
veteran had loss of function due to pain, but he still 
retained forward flexion to 45 degrees, backward extension to 
50 degrees, motion to 45 degrees in each direction 
[rotation], flexion to the right of 32 degrees, and flexion 
to the left of 62 degrees.  A VA examination conducted in 
August 2004 also reflects combined ranges of motion which are 
greater than 170 degrees.  Finally, the report of a 
disability evaluation examination (labeled "Feet Exam") 
conducted by the VA in February 2006 reflects that on 
examination the cervical spine had extension to 60 degrees, 
flexion to 60 degrees, lateral bending to 40 degrees on the 
right and 40 degrees on the left, and rotation to 60 degrees 
on the right and 60 degrees on the left.  These figures 
combined to a total range of motion of 320 degrees which is a 
far better range of motion that the limitation to 170 degrees 
contemplated for a higher rating.  

In addition, no significant intervertebral disc syndrome has 
been shown.  The Board has noted that a VA record dated in 
March 2002 reflects that the veteran reported having neck 
pain and some radiation into the right side of the neck and 
occasional paresthesias in the right hand.  It was noted, 
however, that he reported that Naprosyn usually controlled 
his pain very well.  A VA treatment record dated in March 
2004 reflects a diagnosis of chronic intermittent neck pain 
with possible radiculopathy based on a history given by the 
veteran; however, no specific findings on examination 
reflected the presence of intervertebral disc syndrome.  
Although the veteran has reported pain in his shoulder and 
arm, the VA examinations documented that there was no 
significant neurological impairment.  The VA disability 
evaluation examination conducted in February 2006 showed that 
on examination reflexes were active and symmetric in both 
biceps and triceps.  Motor strength was good, and sensation 
was sharp in all areas of both upper extremities.  It was 
specifically noted in that examination report that the 
veteran "denies any radicular pain or any other radicular 
symptoms in the upper extremities."  Accordingly, the 
criteria for an initial disability rating higher than 10 
percent for degenerative joint disease of the cervical spine 
are not met.  Also, the disorder has not changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  


ORDER

Service connection for a right foot disability is denied.

An initial disability rating higher than 10 percent for 
degenerative joint disease of the cervical spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


